Exhibit 10.1

 

October 23, 2008

 

CONFIDENTIAL

 

Dear Tamara:

 

Favrille, Inc. (the “Company”) values the contributions that you have made to
date, and we feel that you are a vital part of the team charged with executing
the proposed merger of the Company.

 

The Company wishes to continue to retain your services and to incentivize you to
continue as an employee for as long as the Company currently anticipates that it
will need your services.  We recognize that such continued service is likely to
result in you delaying and/or foregoing other employment opportunities. 
Accordingly, if you remain employed with the Company through December 1, 2008,
the Company will pay you a retention bonus in the form of an enhancement of your
base salary by fifty percent (50%) from June 7, 2008 through December 1, 2008.
(An extension from November 1, 2008, per the previous letter agreement dated
September 26, 2008). The bonus will be paid to you on the Company’s standard
payroll dates, beginning June 30, 2008. This retention bonus is in addition to
any other form or amount of compensation that you are eligible to receive
pursuant to any other arrangement with the Company.

 

This agreement does not change the nature of your employment or alter the other
terms of your employment agreement with the Company as set forth in the
Employment Agreement dated January 6, 2005, between you and the Company.  You
will continue to be bound by the Company’s policies.  This agreement constitutes
the full and complete expression of our arrangement with respect to the bonus
described herein and supersedes any prior oral commitments or representations. 
This agreement cannot be modified except by a written instrument approved and
signed by both you and the Company’s Chief Executive Officer.

 

Sincerely,

 

/s/ John P. Longenecker

 

 

 

 

 

John P. Longenecker, Ph.D.

 

 

President and Chief Executive Officer

 

 

 

 


ACCEPTED:

 

 

/s/ Tamara A. Seymour

 

Date:

October 24, 2008

Tamara A. Seymour

 

 

 

--------------------------------------------------------------------------------